                Case 1:19-cv-02450-SDG Document 93 Filed 03/05/21 Page 1 of 3

                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

 JON FREY, ANDREW PERRONG,                                              CLASS ACTION
 STEWART ABRAMSON and
 MARK METZLER on
 behalf of themselves and others                                 CIVIL ACTION FILE NO. 1:19-
 similarly situated,                                                    CV02450-SDG


       Plaintiffs,                                                 JURY TRIAL DEMANDED


 vs.

 GREAT AMERICAN POWER, LLC
 and NEW WAVE POWER, LLC

   Defendants.
 ______________________________________/

                        CORRECTED JOINT STIPULATION OF DISMISSAL

           Plaintiff, Mark Metzler, and Defendant, Great American Power, LLC, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), do hereby stipulate to the dismissal of Plaintiff’s claims

in this action as follows:

           1.        All claims of the Plaintiff, Mark Metzler, individually, are hereby dismissed with

prejudice, with each party to bear their own fees and costs.
          Case 1:19-cv-02450-SDG Document 93 Filed 03/05/21 Page 2 of 3



Date: March 5, 2021

Respectfully Submitted,


Shamis & Gentile, P.A.
                                            By: /s/ Harold E. Franklin
/s/ Andrew J. Shamis
                                            Harold E. Franklin
Andrew J. Shamis, Esq.
                                            (Ga. Bar No. 273416)
Florida Bar No. 101754
                                            KING & SPALDING LLP
ashamis@shamisgentile.com
                                            1180 Peachtree Street, N.E.
14 NE 1st Avenue, Suite 705
                                            Atlanta, GA 30309
Miami, FL 33132
                                            Phone: (404) 572-4600
Telephone: 305-479-2299
                                            Fax: (404) 572-5100
                                            hfranklin@kslaw.com
Jonathan M. Jagher
Kimberly A. Justice
                                            Livia M. Kiser (pro hac vice)
Freed, Kanner, London
                                            Rachael M. Trummel (pro hac vice)
& Millen LLC
                                            KING & SPALDING LLP
923 Fayette Street
                                            444 West Lake Street, Suite 1650
Conshohocken, PA, 19428                     Chicago, IL 60606
Telephone: (610) 234-6487                   Ph: 312.995.6333
Facsimile: (224) 632-4521                   Email: lkiser@kslaw.com
                                            Email: rtrummel@kslaw.com
Scott Edelsberg, Esq.
Edelsberg Law, P.A.                         Attorneys for Defendant
Florida Bar No. 0100537
scott@edelsberglaw.com
20900 NE 30th Ave., Suite 417
Aventura, FL 33180
Office: (786) 289-9471
Direct: (305) 975-3320
Fax: (786) 623-0915

Counsel for Plaintiff and the Class
         Case 1:19-cv-02450-SDG Document 93 Filed 03/05/21 Page 3 of 3



                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2021, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 705
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@sflinjuryattorneys.com

                                      By:     /s/ Andrew J. Shamis
                                              Andrew J. Shamis, Esq.
                                              Florida Bar # 101754

                                             Attorneys for Plaintiff and the Class
